

Exhibit 10.2


---Only to be issued to Named Executive Officers---


DOLLAR TREE, INC.
NAMED EXECUTIVE OFFICER
RESTRICTED STOCK UNIT AWARD AGREEMENT
(FOR TIME-VESTED AND PERFORMANCE-BASED AWARDS)
 
NOTE: This document incorporates the accompanying Grant Letter, and together
they constitute a single Agreement which governs the terms and conditions of
your Award in accordance with the Company’s 2003 Equity Incentive Plan or 2004
Executive Officer Equity Plan, as applicable.
 
THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the
accompanying Grant Letter, by and between the Participant and Dollar Tree, Inc.
(together with its subsidiaries, “Company”).
 
A. The Company maintains both the 2003 Equity Incentive Plan (“EIP”) and the
2004 Executive Officer Equity Plan (“EOEP”).
 
B. The Participant has been selected by the committee administering the EIP and
EOEP (“Committee”) to receive a Restricted Stock Unit Award under one of these
plans.
 
C. Key terms and important conditions of the Award are set forth in the cover
letter (“Grant Letter”) which was delivered to the Participant at the same time
as this document. This Agreement contains general provisions relating to the
Award. The Grant Letter specifies whether the Award is issued under the EIP or
the EOEP (whichever is applicable, the “Plan”).
 
IT IS AGREED, by and between the Company and the Participant, as follows:
 
1. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:
 
(a) The “Participant” is the individual named in the Grant Letter.
 
(b) The “Grant Date” is the date of the Grant Letter.
 
(c) The “Units” means an award denominated in shares of the Company’s Stock as
specified in the Grant Letter.
 
(d) The “Restricted Period” shall begin on the Grant Date and extend, with
respect to successive installments of Units (if any), until the dates and/or
events specified in the Grant Letter. With respect to an Award conditioned on
the achievement of one or more performance objectives set forth in the Grant
Letter, the Restricted Period shall continue until the Committee issues its
written determination that such performance objectives have been met.
 
Other terms used in this Agreement are defined pursuant to paragraph 8 or
elsewhere in this Agreement.
 
2. Award. Subject to the terms and conditions of this Agreement, the Participant
is hereby granted the number of Units set forth in paragraph 1.
 
3. Settlement of Awards. The Company shall deliver to the Participant one share
of Stock (or cash equal to the Fair Market Value of one share of Stock) for each
vested Unit, as determined in accordance with the provisions of Grant Letter,
which forms a part of this Agreement. The Units payable to the Participant in
accordance with the provisions of this paragraph 3 shall be paid solely in
shares of Stock, solely in cash based on the Fair Market Value of the Stock
(determined as of the first business day next following the last day of the
Restricted Period), or in a combination of the two, as determined by the
Committee in its sole discretion, except that cash shall be distributed in lieu
of any fractional share of Stock.
 
4. Time of Payment. Except as otherwise provided in this Agreement, payment of
Units vested in accordance with the provisions of paragraph 5 will be delivered
as soon as practicable after the end of the Restricted Period; provided that any
cash payment or delivery of shares shall occur no later than the 15th day of the
third month following the end of the calendar year during which the Restricted
Period ends.  To the extent required by Section 409A of the Code, in the event
the Participant is a “specified employee” as provided in Section 409A(a)(2)(i)
on the Date of Termination (as defined below), any amounts payable hereunder
shall be paid no earlier than the first business day after the six month
anniversary of the Date of Termination.  Whether the Participant is a specified
employee and whether an amount payable to the Participant hereunder is subject
to Section 409A of the Code shall be determined by the Company.
 

--------------------------------------------------------------------------------


5. Vesting and Forfeiture of Units.
 
(a) If the Participant’s Date of Termination does not occur during the
Restricted Period with respect to any Units, then, at the end of the Restricted
Period for such Units, the Participant shall become vested only in those Units,
and shall be entitled to settlement with respect to such Units free of all
restrictions otherwise imposed by this Agreement.
 
(b) The Participant shall become vested in the Units, and become entitled to
settlement with respect to such Units free of all restrictions otherwise imposed
by this Agreement, prior to the end of the Restricted Period, as follows:
 
(i) The Participant shall become vested in Units as of the Participant’s Date of
Termination prior to the date the Units would otherwise become vested, if the
Participant’s Date of Termination occurs by reason of the Participant’s death,
Disability or Retirement. Notwithstanding the foregoing, if the Award is
conditioned on the achievement of one or more performance objectives set forth
in the Grant Letter, then the Participant shall become vested under this
paragraph 5(b)(i) only at the end of the then-current Restricted Period
(assuming achievement of the performance objectives), pro-rated based on the
ratio of actual months of employment by the Participant to the total number of
months in the Restricted Period.
 
(ii) The Participant shall become vested in Units as of the date of a Change in
Control, if (i) the Change in Control occurs prior to the end of the Restricted
Period, (ii) the Participant’s Date of Termination does not occur before the
Change in Control date, and (iii) the Committee determines to accelerate such
vesting. Notwithstanding the foregoing, if the Award is conditioned on the
achievement of one or more performance objectives set forth in the Grant Letter,
then the amount of Units subject to accelerated vesting under paragraph 5(b)(ii)
shall not exceed the pro rata amount based on the ratio of actual months of
employment by the Participant to the date of the Change of Control to the total
number of months in the Restricted Period. The accelerated vesting of such pro
rata portion is subject to attaining the performance objectives, with partial
settlement of the Units to occur as soon as practical after the Compensation
Committee certifies attainment of the goals. If the Committee determines to
accelerate vesting of such an Award in this manner, then the remainder of the
Award shall be unaffected, with settlement of such Award at the end of the
original Restricted Period (only if the performance objectives have been met),
less any distribution made on account of accelerated vesting pursuant to this
paragraph 5(b)(ii).
 
(c) The Participant shall forfeit all unvested Units, except as otherwise
provided in this paragraph 5:
 
(i) as of the Participant’s Date of Termination
 
(ii) as of the date on which the Committee determines the Participant materially
violated (A) the provisions of paragraph 10 below or (B) any non-competition
agreement which the Participant may have entered into with the Company, and
 
(iii) as of the date on which the Committee determines that one or more of the
performance objectives identified in the Grant Letter, if any, were not
achieved.
 
6. Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. The Company is entitled to (a)
withhold and deduct from future wages of the Participant (or from other amounts
due to Participant) or make other arrangements for the collection of all legally
required amounts necessary to satisfy such withholding or (b) require the
Participant promptly to remit such amounts to the Company. Subject to such rules
and limitations as may be established by the Committee from time to time, the
withholding obligations described in this Section 6 may be satisfied through the
surrender of shares of Stock which the Participant already owns, or to which the
Participant is otherwise entitled under the Plan, including shares of Stock to
be settled under this Agreement.
 
7. Transferability.  Units may not be sold, assigned, transferred, pledged or
otherwise encumbered.
 
8. Definitions. For purposes of this Agreement, the terms used in this Agreement
shall have the following meanings:
 
(a) Change in Control. Notwithstanding the definition of the term “Change in
Control” contained in the Plan and as permitted by Articles 5 of the Plan, for
the purposes of this Agreement, the term “Change of Control” shall mean (i) the
sale, lease, exchange or other transfer of all or substantially all of the
assets of the Company (in one transaction or in a series of related
transactions) to a corporation that is not controlled by the Company, (ii) the
approval by the shareholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company, (iii) a successful tender offer for
the Common Stock of the Company, after which the tendering party holds more than
50% of the issued and outstanding Common Stock of the Company, or (iv) a merger,
consolidation, share exchange, or other transaction to which the Company is a
party pursuant to which the holders of all of the shares of the Company
outstanding prior to such transaction do not hold, directly or indirectly, at
least 50% of the outstanding shares of the surviving company after the
transaction.


(b) Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is not
employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries; and further provided that
the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.
 

--------------------------------------------------------------------------------


(c) Disability. Except as otherwise provided by the Committee, the Participant
shall be considered to have a “Disability” during the period in which the
Participant is unable, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful activity, which condition, in
the opinion of a physician selected by the Committee, is expected to have a
duration of not less than 120 days.
 
(d) Retirement. “Retirement” of the Participant shall mean, with the approval of
the Committee, the occurrence of the Participant’s Date of Termination on or
after the date the Participant attains age fifty-nine (59) years, six (6)
months, following at least seven (7) years of service.
 
(e) Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.
 
9. Binding Effect; Heirs and Successors.
 
(a) The terms and conditions of this Agreement shall be effective upon delivery
to the Participant, with or without execution by the Participant.
 
(b) This Agreement shall be binding upon, and inure to the benefit of, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.
 
(c) If any rights exercisable by the Participant or benefits deliverable to the
Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan. The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.
 
10. Disclosure of Information. The Participant recognizes and acknowledges that
the Company’s trade secrets, confidential information, and proprietary
information, including customer and vendor lists and computer data and programs
(collectively “Confidential Information”), are valuable, special and unique
assets of the Company’s business, access to and knowledge of which are essential
to the performance of the Participant’s duties. The Participant will not, before
or after his Date of Termination, in whole or in part, disclose such
Confidential Information to any person or entity or make such Confidential
Information public for any purpose whatsoever, nor shall the Participant make
use of such Confidential Information for the Participant’s own purposes or for
the benefit of any person or entity other than the Company under any
circumstances before or after the Participant’s Date of Termination; provided
that this prohibition shall not apply after the Participant’s Date of
Termination to Confidential Information that has become publicly known through
no action of the Participant. The Participant shall consider and treat as the
Company’s property all memoranda, books, records, papers, letters, computer data
or programs, or customer lists, including any copies thereof in human- or
machine-readable form, in any way relating to the Company’s business or affairs,
financial or otherwise, whether created by the Participant or coming into his or
her possession, and shall deliver the same to the Company on the Date of
Termination or, on demand of the Company, at any earlier time.
 
11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons. Such powers or decision-making may be delegated, to the extent
permitted by the Plan, to one or more of Committee members or any other person
or persons selected by the Committee.
 
12. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall wholly incorporate and be subject to the terms
of the Plan, a copy of which may be obtained from the Chief People Officer of
the Company (or such other party as the Company may designate); and this
Agreement is subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan.
 
13. No Implied Rights.
 
(a) The award of Units will not confer on the Participant any right with respect
to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate or modify the terms of such
Participant’s employment or other service at any time.
 
(b) The Participant shall not have any rights of a shareholder with respect to
the Units until shares of Stock have been duly issued following settlement of
the Award as provided herein.
 
 
 

--------------------------------------------------------------------------------

 
14. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
 
15. Amendment. This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.
 
16. Governing Law; Jurisdiction. This Agreement shall be governed by the law of
the Commonwealth of Virginia without giving effect to the choice-of-law
provisions thereof. The Circuit Court of the City of Norfolk and the United
States District Court, Eastern District of Virginia, Norfolk Division shall be
the exclusive courts of jurisdiction and venue for any litigation, special
proceeding or other proceeding as between the parties that may be brought, or
arise out of, in connection with, or by reason of this Agreement. The parties
hereby consent to the jurisdiction of such courts.
